


Exhibit 10.1




LETTER OF INTENT




August 6, 2013




The purpose of this letter of intent (“Letter of Intent”) is to express the
intentions of mLight Tech Inc., a Florida Corporation (the “Buyer” or the
“Parent Company”), and The Ding King Training Institute, Inc., a California
corporation (the “Seller” or the “Operating Company”), and Todd Sudeck, an
individual, (Shareholder), with respect to the transactions described below.




This is a binding Letter of Intent contingent upon successful completion and
delivery of a current audit of the Seller’s financials to the Buyer. The Buyer
and the Seller anticipate that a final Purchase Agreement, based on the proposal
described in this Letter of Intent will be developed and entered into by the
parties no later than August 30, 2013.  The proposal includes the following key
elements:




1.         Structure.  The transaction between the Buyer and the Seller will
involve the acquisition of all (100%) of the outstanding capital stock of the
Seller (the “Common Stock”) by the Buyer, free and clear of all liens, security
interests, restrictions and other adverse interests. In exchange for the
aforementioned capital stock of the Seller, the Seller shall receive two million
five hundred thousand (2,500,000) 144 restricted Common shares of mLight Tech
Inc.




2.         Executive/Management Team.  The Ding King Training Institute, Inc.
will become a subsidiary of mLight Tech, Inc. The Ding King Training Institute,
Inc. will function as the Operating Company with.  mLight Tech, Inc. as the
Parent Company. Or alternately, The Ding King Training Institute, Inc. and
mLight Tech, Inc. will be merged into one single publicly traded entity in a
stock for stock exchange agreement.




3.         Todd Sudeck is and will remain the CEO of both companies..




4.         Consolidated Financials. The financials of both companies will be
consolidated on a quarterly basis, consolidated financials will be filed.




5.         Definitive Purchase Agreement.  The transactions described in this
Letter of Intent will be accomplished pursuant to the terms of a Purchase
Agreement, which shall be in form and content mutually satisfactory to the
parties and will include, without limitation, the following:




a.         Representations, warranties and covenants from both the Seller and
the Buyer with respect to the assets, liabilities, financial condition,
operating results, properties, commitments, products, business and affairs of
the Seller and the Buyer respectively, and such other matters with respect to
the assets of the Seller and the Buyer as are customary in transactions of this
type.  The representations and warranties will survive the Closing.




b.         Conditions precedent to the obligations of the Seller and the Buyer
customary in a transaction of this type including, without limitation that:  (i)
no litigation shall have been threatened or instituted against the Buyer or the
Seller challenging the legality of the transaction; (ii) the Buyer and the
Seller shall have completed a satisfactory review of the records of the other
party, including the financial statements and accounting procedures and both
parties shall have delivered financial statements and copies of state and
federal tax filings of the Seller for the past five (5) years; (iii) both the
Buyer and the Seller shall have delivered to the other party each contract and
material agreement relating to the supply of their  services to their customers;
(iv) the Buyer shall have received an agreement in form and content reasonably
satisfactory to the Stockholder that provide, for the employment of the
Stockholder and other




--------------------------------------------------------------------------------




key employees by the Seller following the Closing; and (v) the Buyer AND the
Seller shall have received all necessary approvals of the transaction by their
respective Boards of Directors, shareholders and by any other entity having a
contractual right of approval over any aspect of the transaction.




c.         Cross indemnifications between the Buyer and the Seller and their
respective affiliates from and against any and all demands, claims, suits,
liabilities, damages, losses, costs and expenses that arise from:  (i) any
breach of or inaccuracy in any of the representations or warranties of the
Seller, and (ii) any breach or default of the covenants set forth in the
Purchase Agreement.




d.         Buyer shall indemnify Seller and its affiliates for any liabilities
related to or arising from a violation of federal or state securities laws
arising from the operations of Buyer prior to the closing under the Purchase
Agreement.




6.         Due Diligence Review.  Prior to the execution of the Purchase
Agreement, both Buyer and the Seller shall have completed an investigation (made
by their respective personnel as well as their accountants, legal counsel and
advisors) of the assets (including the facilities, liabilities, property,
commitments, contracts, products, business and affairs of the Buyer and the
Seller), and shall be satisfied with the results of such investigation.  Each
party shall afford the other party and their respective accountants, counsel and
other representatives with reasonable access during normal business hours to all
of the business operations, properties, books, files and records of the other
party (including such books, files and records relating to the facilities) and
will do everything reasonably necessary to enable the examining party to make a
complete examination of the business, finances, assets and properties (including
the facilities), commitments and affairs of the other party and the conditions
thereof.  Each party shall cooperate in the conducting of the due diligence
investigation. This examination will be conducted in cooperation with the
officers and other key management employees of the Seller in such a manner as to
minimize any disruption or interference with the normal business operations of
the Seller.  If the transaction is not consummated for any reason, both parties
shall treat as confidential the information it has received pursuant to the
terms of the confidentiality agreement executed by the parties.




7.         Standstill.  In light of the considerable time and expense that Buyer
will undertake to effect the Closing, the Seller agrees that during the period
commencing on the date hereof and ending on the earlier of the date the Purchase
Agreement is executed and delivered or August 30, 2013, the Seller will not
directly or indirectly: (a) agree to sell the The Ding King Training Institute,
Inc., in whole or in part, to any partnership, corporation, person, entity or
group, other than the Buyer; (b) make or assist anyone else to make any proposal
to purchase the The Ding King Training Institute, Inc.; (c) encourage, solicit
or initiate discussions or negotiations with or provide any information to any
corporation, partnership, person, entity or group, other than the Buyer,
concerning any merger, consolidation, sale of assets, sale of securities or
acquisition of beneficial ownership of any stock of the Seller; or (d) otherwise
take any action which would prejudice the ability of the Buyer to complete the
transactions described in this Letter of Intent




8.         Preservation of Business.  Both parties agree that, between the date
of this Letter of Intent and the Closing, each will use reasonable efforts,
consistent with prior practice:  (a) to preserve intact the business
organization and employee and other business relationships of their respective
business operations, (b) to cause the Seller to continue to operate in the
ordinary course of its business and to maintain its books, records and accounts
in accordance with generally accepted accounting principles, consistently
applied; and (c) to preserve and maintain the facilities.




9.         Drafting of Definitive Purchase Agreement.  Upon receipt of a signed
counterpart of this Letter, legal counsel to the Buyer and Seller shall prepare
a draft of the Purchase Agreement




- 2 -

--------------------------------------------------------------------------------




10.         Expenses.  The Seller and the Buyer shall bear their own legal,
accounting and other expenses in connection with the proposed transaction.
 Legal, accounting and other expenses of the Seller or the Seller in connection
with the proposed transaction shall not be (or become) liabilities of the Seller
or otherwise suffered by the Buyer.




11.         Public Announcement.  Any announcement of the transactions
contemplated by either party must be approved as to content and timing in
advance by the other party; provided, however, the Buyer may make announcements
as otherwise required by law.  An 8K will be filed by the Buyer.




12.         Closing.  The Closing shall take place as soon as possible after the
completion and delivery of the audited financials, at a time and location which
shall be mutually agreeable.  It is expected that Closing will occur no later
than August 30, 2013.




If the foregoing correctly reflects your understanding of our mutual intentions,
please so indicate by signing and returning the enclosed copy of this letter.




Sincerely,







/s/ Todd Sudeck

Todd Sudeck

CEO, mLight Tech, Inc.




ACKNOWLEDGED AND AGREED TO BY:




The Ding King Training Institute, Inc.

Todd Sudeck, an individual (Shareholder)

 

 

 

 

By: /s/ Todd Sudeck

By: /s/ Todd Sudeck

 

 

 

 

Title: President   Date: 8-6-13

Date: 8-6-13




- 3 -

--------------------------------------------------------------------------------